Citation Nr: 0918319	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 through 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran was scheduled to appear for a Board video hearing 
at the Chicago RO on April 30, 2009, but he failed to report 
for such.  In a May 2009 motion to reschedule his hearing, 
the Veteran explained that he did not appear for the April 
2009 hearing because he attempted to reschedule his hearing 
and change the location to the St. Louis, Missouri Regional 
Office by calling the Chicago RO, but that the hearing was 
never rescheduled.  In May 2009, the Board granted the 
Veteran's motion to reschedule his Board hearing based on 
good cause.  See 38 C.F.R. § 20.704(d) (2008).  As such, this 
case must be returned to the RO so that a Board hearing may 
be scheduled.

Additionally, the Board observes that, in his May 2009 motion 
to reschedule his hearing, the Veteran indicated a preference 
for any rescheduled hearing to be held in St. Louis, 
Missouri, versus Chicago, Illinois.  To that end, in 
scheduling the Veteran's Board hearing, the RO should 
reschedule the Veteran's hearing to be held at the St. Louis 
Regional Office.

Accordingly, the case is remanded for the following action:

1.  The RO must reschedule the Veteran for 
a video hearing before the Board, to be 
held at the St. Louis Regional Office, in 
accordance with applicable procedures.  
The Veteran and his representative must be 
provided with notice as to the time and 
place to report for the hearing.

2.  FINALLY, THE BOARD OBSERVES THAT THE 
APPELLANT IS 77 YEARS OF AGE.  Thus, this 
claim must be afforded expeditious 
treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




